UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6591



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT JUNIOR WARDRICK,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:01-cr-
00217; 1:07-cv-00400-AMD)


Submitted: June 15, 2007                    Decided:   June 22, 2007


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Junior Wardrick, Appellant Pro Se. Debra L. Dwyer, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Robert Junior Wardrick seeks to appeal the district

court’s orders denying relief on his 28 U.S.C. § 2255 (2000)

motion, because Wardrick had not received authorization from this

court, and denying reconsideration.              The orders are not appealable

unless     a    circuit   justice      or    judge   issues   a    certificate   of

appealability.       28 U.S.C. § 2253(c)(1) (2000).               A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”              28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the   district       court   is   debatable      or   wrong    and   that   any

dispositive procedural ruling by the district court is likewise

debatable.       Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v.       McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).                We have independently reviewed the

record and conclude Wardrick has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          DISMISSED

                                        - 2 -